Title: From Benjamin Franklin to James Logan, 19 May 1749
From: Franklin, Benjamin
To: Logan, James


[May 19, 1749]
I send you the third and fourth volumes of the Harleian Miscellany, and also what I have of Mattaire’s Classics. I think I promised to send you something else, but have forgotten what it was. You complain of the decay of your memory, but mine is a miserable one, and never was good. I thank you for your favor in lending me Marchetti’s Lucrezio and Smith’s Travels, which I shall take care duly to return.
